UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4464


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL ALEXANDER JONES,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:11-cr-00282-JAG-1)


Submitted:   December 5, 2012             Decided:   December 18, 2012


Before AGEE, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Valencia D.
Roberts, Assistant Federal Public Defender, Patrick L. Bryant,
Appellate Attorney, Richmond, Virginia, for Appellant. Neil H.
MacBride, United States Attorney, Michael A. Jagels, Special
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael Alexander Jones appeals the district court’s

denial of his motion to suppress the firearm recovered from his

car after officers stopped his vehicle, ostensibly because they

were suspicious that the car’s windows were tinted more darkly

than     was    legal.      The    district     court’s      legal     conclusions

underlying      a    suppression    determination      are   reviewed     de    novo

while its factual findings are reviewed for clear error.                    United

States    v.    Guijon-Ortiz,      660   F.3d   757,   762   (4th    Cir.   2011).

Because the district court denied the motion to suppress, the

evidence is construed on appeal in the light most favorable to

the government.          United States v. Perkins, 363 F.3d 317, 320

(4th Cir. 2004).         We must also “particularly defer to a district

court’s credibility determinations, for it is the role of the

district court to observe witnesses and weigh their credibility

during a pre-trial motion to suppress.”                 United States v. Abu

Ali, 528 F.3d 210, 232 (4th Cir. 2008) (internal quotation marks

omitted).

               Acknowledging that an officer’s subjective motivations

for initiating a traffic stop are irrelevant to Fourth Amendment

analysis, see Whren v. United States, 517 U.S. 806, 813 (1996),

Jones in essence contends that the officers’ visual estimate

that his windows were illegally tinted was nothing more than “an

inchoate       and   unparticularized     suspicion     or    hunch”     that    his

                                         2
windows were too dark and was therefore an insufficient basis

for a stop.          United States v. Ortiz, 669 F.3d 439, 444 (4th Cir.

2012)   (internal        quotation      marks       omitted).         In   this    respect,

Jones relies heavily on our recent decision in United States v.

Sowards, 690 F.3d 583 (4th Cir. 2012), in which we held that an

officer’s uncorroborated visual estimate that a defendant was

traveling       slightly      in     excess    of   the      posted    speed     limit     was

insufficient to furnish probable cause for a traffic stop absent

additional       “indicia       of     reliability          that    establish,      in     the

totality     of       the     circumstances,          the    reasonableness         of    the

officer’s visual speed estimate.”                   Id. at 592.

            We decline Jones’ invitation to extend Sowards to this

case.      In     our   view,      Jones’     case     is    more     analogous     to    our

decision    in       United    States    v.    Mubdi,       691    F.3d    334    (4th   Cir.

2012), in which we explained that a traffic stop was properly

supported       by    probable     cause      where    an    officer’s      visual       speed

estimate was corroborated by a second officer’s almost identical

visual speed estimate.               Id. at 341.          We held that “this tandem

evidence alone provides sufficient corroboration to support a

finding of probable cause, particularly where the record — . . .

unlike the one in Sowards — does not cast a shred of doubt on

the officers’ ability to estimate speed or on the accuracy of

their visual estimates.”              Id.



                                               3
               Here,          likewise,          the       detaining         officers’        visual

estimate       that           Jones’       windows         were        illegally     tinted        was

corroborated          by       a    second        officer.             Nor   does    the      record

demonstrate         any       reason      to     doubt     either       officers’        ability    to

estimate window tint with a reasonable degree of accuracy.                                         Nor

can    we     conclude         that       the     district        court      clearly      erred     in

finding,       upon       a    review       of    the     relevant       video     footage,      that

Jones’ windows “did in fact appear to be dark” and were “dark

enough” for the officers to “check out.”

               We therefore conclude that the district court did not

clearly       err    in       crediting         the    officers’        assertions        that    they

reasonably believed, based on objective circumstances known to

them     at    the     time         of    the      stop,        that    Jones’      windows       were

potentially         illegally            tinted.          See    Mubdi,      691   F.3d    at     341.

Because the “cumulative information available” to the officers

sufficed       to      give          them        reasonable,           articulable        suspicion

amounting to more than merely an “inchoate . . . hunch” that

Jones was engaged in criminality at the time of his detention,

we decline to disturb the district court’s suppression ruling.

United States v. Branch, 537 F.3d 328, 336-37 (4th Cir. 2008)

(internal quotation marks omitted).

               Accordingly, we affirm the judgment of the district

court.        We dispense with oral argument because the facts and

legal    contentions               are   adequately         presented        in    the    materials

                                                      4
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    5